Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an ozone containing gas and hydrogen peroxide” but the claim upon which it depends, claim 1, states “an ozone containing gas and hydrogen peroxide.” As such, it is unclear if claim 7 is referring to the same “an ozone containing gas and hydrogen peroxide” as claim 1 or a different ozone containing gas. For the purposes of examination, it will be assumed that claim 7 is referring to the same “an ozone containing gas and hydrogen peroxide” as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 102464415 in IDS with machine translation) in view of Boerm et al. (US 2015/0166385).
Regarding claim 1, Wei teaches a process for treating wastewater having a chemical oxygen demand (COD) of from 100 to 500 mg/L (200-1500 mg/L in Wei), comprising: (a) contacting the wastewater with a composition comprising at least one metal salt and hydrogen peroxide, the at a dosage of metal salt being comprised of from 0.003 to 0.009 mole of metal salt per a liter of wastewater (metal salt added in the range of 1-3,000 mg/L), and a molar ratio of metal salt to hydrogen peroxide being comprised of from 1.0:1 to 1.5:1 (metal salt added in range of 1-3,000 mg/L and hydrogen peroxide added in a range of 1-4,000 mg/L), to obtain a mixture having a pH of from 3 to 6 (pH of 3-4); (b) contacting a base compound with the mixture obtained at step (a) to form a metal hydroxide precipitate and a liquid medium; (c) separating the liquid medium and precipitate; and (d) contacting the liquid medium with an oxygen containing gas and catalyst in order to further remove COD/organics (Pages 4-7).
It is noted that the 1-3,000 mg/L range equates to 0.000007886 mol/L to 0.024 mol/L based upon the molecular weight of ferrous chloride being 126.8 gm/mol (1 mg/L * 1gm/1000mg *1 mol/126.8gm = 0.000007886 mol/L and 3,000mg/L * 1gm/1000mg *1 mol/126.8gm = 0.024 mol/L). The moles of hydrogen peroxide would encompass a very similar range but divided by approximately 4 resulting the same/similar potential molar ratio as claimed (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  It is further noted that merely optimizing concentrations would have been obvious to one skilled in the art depending on the fluid treated and results desired (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Wei teaches that an oxygen containing gas and a catalyst is used in order to remove COD and therefore does not explicitly teach that the COD/organic removal in the separated liquid medium being done by ozone/ultraviolet radiation and hydrogen peroxide. Boerm teaches that a liquid medium after having solids removed is treated by 
Regarding claim 2, Wei teaches that acid is added to adjust the pH value (page 5).
Regarding claims 3 and 12-13, Wei teaches that the metal salt is a ferrous salt (page 5).
Regarding claims 4-5 and 9-10, it is submitted that the claimed method steps are identical as to what is taught in modified Wei and one skilled in the art would expect the same results (specific COD or total organic carbon content). It could be argued that said results would not be inherent. However, Wei has recognized that certain variables affect the results, such as concentration of the reagents, pH, and residence time (pages 5-7). As such, one skilled in the art would have found that the same process cannot have different results thereby making the resulting COD and TOC expected, or it would have been obvious to optimize the various factors in order to achieve the desired results.
Regarding claim 6, Wei teaches adjusting the pH in step B but fails to explicitly teach the pH being 7.5-8.5. However, Wei teaches that the pH range “is any pH range suitable for the coagulation process in step d to occur.” Further, step d discusses precipitation. As such, one skilled in the art would have found that the pH is a results In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process).
Regarding claims 7-8, Wei in view of Boerm does not teach the specific molar ratios of ozone to hydrogen peroxide or of hydrogen peroxide to COD while using ultraviolet radiation. However, as discussed in claim 1 above, optimizing the concentrations of the reagents in order to achieve a desired result would have been an obvious matter to one skilled in the art. 
Regarding claim 11, as Wei teaches the metal salt and hydrogen peroxide being added in the same ratio as claimed to wastewater containing the same COD concentration, the resulting composition is taught in Wei. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777